DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendment of claims 1, 2, 4 and 5, and the cancelation of claim 3.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/20/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 11/2/21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 and 5 are allowed.
The prior art of record fails to teach the invention as set forth in claims 1, 2, 4 and 5, and the Examiner can find no teaching of the liquid leak detection sensor, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855                                                                                                                                                                                                        





.